ATTORNEY GRIEVANCE COMMISSION *                                IN THE
  OF MARYLAND                                                  COURT OF APPEALS
                                                               OF MARYLAND
                Petitioner
                                                               Misc. Docket AG No. 104
V.


                                                               September Term, 2016

WILLIAM NORMAN ROGERS

                Respondent.

                                                   ORDER

        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, William Norman Rogers, to suspend the Respondent from

the practice of law for 90 days. The Court having considered the Petition and the record herein, it is

this 7th day of         April         , 2017, by the Court of Appeals of Maryland;

       ORDERED, that Respondent, William Norman Rogers, be and he hereby is suspended from

the practice of law in the State of Maryland for 90 days for violation of Rules 4.2 and 8.4(d) of the

Maryland Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that the Clerk of this Court shall remove the name William Norman Rogers from

the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with

Maryland Rules 19-736(d) and 19-761.



                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge